







Loan No. 18462590T05-B


AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE
THIS AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE (this "Promissory
Note") to the Credit Agreement dated December 28, 2016 (such agreement, as may
be amended, hereinafter referred to as the "Credit Agreement"), is entered into
as of January 28, 2020 between COBANK, ACB, a federally-chartered
instrumentality of the United States ("Lender") and SOUTH DAKOTA SOYBEAN
PROCESSORS, LLC, Volga, South Dakota, a limited liability company (together with
its permitted successors and assigns, the "Borrower"). Capitalized terms not
otherwise defined in this Promissory Note will have the meanings set forth in
the Credit Agreement.
RECITALS
(A) This Promissory Note amends, restates, replaces and supersedes, but does not
constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Amended and Restated Revolving Term Promissory Note numbered
18462590T05-A, dated as of March 28, 2017, between Lender and the Borrower.
SECTION 1.    REVOLVING TERM COMMITMENT. On the terms and conditions set forth
in the Credit Agreement and this Promissory Note, Lender agrees to make loans to
the Borrower during the period set forth below in an aggregate principal amount
not to exceed the Maximum Commitment Amount (as set forth below) at any one time
outstanding (the "Commitment"). The "Maximum Commitment Amount" will be
$26,000,000.00 initially and will reduce during the term of the Commitment in
accordance with the table below. Within the limits of the Commitment, the
Borrower may borrow, repay and re-borrow.
Maximum Commitment Amount
From
Up to and Including
$24,000,000.00
March 20, 2020
September 19, 2020
$22,000,000.00
September 20, 2020
March 19, 2021
$20,000,000.00
March 20, 2021
September 19, 2021
$18,000,000.00
September 20, 2021
March 19, 2022
$16,000,000.00
March 20, 2022
September 19, 2022
$14,000,000.00
September 20, 2022
March 19, 2023
$12,000,000.00
March 20, 2023
September 20, 2023

SECTION 2.    PURPOSE. The purpose of the Commitment is to finance capital
expenditures and to provide working capital to the Borrower.
SECTION 3.    TERM. The term of the Commitment will be from the date hereof, up
to and including September 20, 2023, or such later date as Lender may, in its
sole discretion, authorize in writing (the "Term Expiration Date").
SECTION 4.    LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be made
available as provided in Article 2 of the Credit Agreement.
SECTION 5.    INTEREST. The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):
(A)One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
2.450% above the higher of: (1) zero percent (0.000%); or (2) the rate reported
at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, by Bloomberg Information Services (or any successor or substitute
service providing rate


1

--------------------------------------------------------------------------------





quotations comparable to those currently provided by such service, as determined
by Lender from time to time, for the purpose of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) on the first
U.S. Banking Day (as hereinafter defined) in each week, with such rate to change
weekly on such day. The rate will be reset automatically, without the necessity
of notice being provided to Lender, the Borrower, or any other party, on the
first U.S. Banking Day of each succeeding week, and each change in the rate will
be applicable to all balances subject to this option. Information about the
then-current rate will be made available upon telephonic request. For purposes
hereof: (a) "U.S. Banking Day" means a day on which Lender is open for business
and banks are open for business in New York, New York; (b) "Eurocurrency
Liabilities" will have the meaning as set forth in "FRB Regulation D"; and (c)
"FRB Regulation D" means Regulation D as promulgated by the Board of Governors
of the Federal Reserve System, 12 CFR Part 204, as amended.
(B)Quoted Rate. At a fixed rate per annum to be quoted by Lender in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Lender in its sole
discretion in each instance, provided that: ( 1) the minimum fixed period will
be 365 days; (2) amounts may be fixed in an amount not less than $500,000.00;
and (3) the maximum number of fixes in place at any one time will be ten.
The Borrower will select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Ifthe Borrower fails to elect an interest rate option,
interest will accrue at the variable interest rate option. Upon the expiration
of any fixed rate period, interest will automatically accrue at the variable
rate option unless the amount fixed is repaid or fixed for an additional period
in accordance with the terms hereof. Notwithstanding the foregoing, rates may
not be fixed for periods expiring after the maturity date of the loans and rates
may not be fixed in such a manner as to cause the Borrower to have to break any
fixed rate balance in order to pay any installment of principal. All elections
provided for herein will be made telephonically or in writing and must be
received by 12:00 p.m. Denver, Colorado time. Interest will be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and will be payable monthly in arrears by the 20th day of the
following month or on such other day as Lender will require in a written notice
to the Borrower ("Interest Payment Date").
SECTION 6.    PROMISSORY NOTE. The Borrower promises to repay on the date of
each reduction in the Commitment set forth in the schedule in Section 1 above,
the outstanding principal, if any, that is in excess of the reducing Commitment
amount set forth in the aforementioned schedule, followed by a final installment
in an amount equal to the remaining unpaid principal balance of the loans on the
Term Expiration Date.
In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.
SECTION 7.    SECURITY. The Borrower's obligations hereunder and, to the extent
related hereto, under the Credit Agreement, will be secured as provided in
Section 2.3 of the Credit Agreement.
SECTION 8.    FEES.
(A)Amendment Fee. In consideration of the Commitment, the Borrower agrees to pay
to Lender on the execution hereof, a fee in the amount of $10,000.00.
(B)Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to Lender a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.400% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.


SIGNATURE PAGE FOLLOWS


2

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PROMISSORY NOTE
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
 
 
 
 
By:
 
/s/ Mark Hyde
 
 
 
 
 
Name:
 
Mark Hyde
 
 
 
 
 
Title:
 
CFO



3

--------------------------------------------------------------------------------





SIGNATURE PAGE TO PROMISSORY NOTE
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
COBANK, ACB
 
 
 
 
 
By:
 
/s/ Patricia Machado
 
 
 
 
 
Name:
 
Patricia Machado
 
 
 
 
 
Title:
 
Assistant Corporate Secretary





4